Case 1:18-cv-24586-PCH Document 39 Entered on FLSD Docket 06/05/2019 Page 1 of 12



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  ALEXANDER JOHNSON,

          Plaintiff,                                    CASE NO.: 1:18-cv-24586-PCH
  v.

  OCARIS MANAGEMENT GROUP, INC.
  Doing business as
  U-Gas East Flagler,

        Defendant.
  ________________________/



             RESPONSE TO COURT’S ORDER OF DOCUMENT PRODUCTION

          Scott Dinin, Counsel for Plaintiff, Alexander Johnson, by and through his undersigned

  counsel files this Reponse to the Court’s Order of Document Production and would show unto this

  Honorable Court as follows:

       1. Billing statements for each of the 24 lawsuits Johnson has brought against gas station

          owners for ADA violations in “Gas Pump Cases.”

              a. There are no billing statements as defined by the Court which are similar to those

                  in Case # 18-cv-24586-PCH “Ocaris” or Case # 18-civ-24472-Jem “Caraf Case.”

                  Of the remaining “Gas Pump” suits filed by Dinin on behalf of Johnson some were

                  resolved during the litigation and a sum of monies were paid in settlement of the

                  suits. A settlement statement was sent by Dinin to Johnson reflecting the total paid,

                  the costs expended, the attorney’s fees paid to Dinin and the remaining

                  compensation paid to Johnson for his general release and hold harmless. No hourly

                  billing statements were provided to anyone. The attorney’s fees and total settlement

                                                    1
Case 1:18-cv-24586-PCH Document 39 Entered on FLSD Docket 06/05/2019 Page 2 of 12



               amount were the product of negotiation and agreement. All of the settlement

               statements are attached hereto, incorporated by reference herein and marked

               Exhibit 1(a). (Additional cases were settled, as reflected in the attached settlement

               agreements referenced in Paragraph 10 herein below. Some of the amounts are not

               yet disbursed and some not yet paid.)

           b. Of the remaining cases all unresolved cases including “Caraf” have been dismissed

               by Mr. Johnson through Mr. Dinin. The cost outlays on said cases, if any, are

               reflected on the statements from Dinin to Johnson. These statements are attached

               hereto, incorporated by reference herein and marked Exhibit 1(b).

     2. Emails exchanged between Johnson and Dinin as described at page 65 of the Hearing

        Transcript.

           a. On Pages 64 and 65 of the hearing transcript, this Court compared the attorney’s

               fee affidavit and the verification of the Complaint by Johnson which showed that

               the verification occurred several days prior to the purported revisions in the

               Complaint reflected in the Affidavit.

           b. When questioned by the Court, Mr. Dinin suggested these matters may have

               happened all at once, he did not have time slips, and as Mr. Dinin said, “He could

               have signed it and we kept talking.” (P.65 line 10)

           c. Attached hereto, and incorporated by reference herein is the email sent by Scott

               Dinin to his client, Alexander Johnson at 1:33 p.m. which is marked Exhibit 2(a).

               These emails dated October 31, 2018 are entitled “Review Complaint Against

               Ocaris Management Group d/b/a U-Gas East Flagler.”


                                                 2
Case 1:18-cv-24586-PCH Document 39 Entered on FLSD Docket 06/05/2019 Page 3 of 12



                   i. In the attached Exhibit is the message from Scott Dinin to his client;

                       “See attached complaint review, and if the facts are correct please sign and

                       date the exhibit A verification and return to us…”

            d. Attached hereto as Exhibit 2(b) and incorporated by reference herein was a lengthy

               reply email from Mr. Johnson to Mr. Dinin entitled in the same language in 2(a)

               sent on October 31, 2018 at 11:28 p.m. In this email, Mr. Johnson not only suggests

               several changes but includes at the end of the email:

               “After the above changes, attached find executed Exhibit A verification.”

     3. The Court next requested all documents reflecting Johnson’s proposed revisions to the

        Complaints in the “Ocaris” and “Caraf” cases.

            a. Attached hereto and incorporated by reference herein are all documents reflecting

               Alexander Johnson’s proposed revisions to the “Ocaris” complaint which is marked

               exhibit 3(a).

            b. The Court will find marked as 3(a)(1) the initial complaint or template on which

               Scott Dinin began working on 10/23/2018.

            c. Marked as 3(a)(2) was the initial draft prepared and sent on 10/31/2018 as an

               attachment to the email identified hereinabove as Exhibit 2(b). Also attached is the

               verification, predated, and referenced to in both emails.

            d. The third draft, which became the Complaint in “Ocaris” is attached as Exhibit

               3(a)(3) and is incorporated herein. This exhibit incorporates the final result of the

               changes requested by Johnson and the changes which were in fact made. This draft

               was completed on 11/1/18.


                                                 3
Case 1:18-cv-24586-PCH Document 39 Entered on FLSD Docket 06/05/2019 Page 4 of 12



           e. The “Caraf” documents requested are likewise attached hereto, incorporated by

              reference herein and marked Exhibit 3(b).

           f. The initial draft attached as 3(b)(1) was prepared on 10/15/18. This is similar to the

              template referenced hereinabove.

           g. An email from Scott Dinin to his client, after conversations with his client and

              titled, “27th Avenue Caraf Oil-complaint for your review” is attached hereto,

              incorporated by reference herein and marked Exhibit 3(b)(2). The wording of this

              email is identical to the one in “Ocaris” and requests comments and changes. It

              reflects being sent 10/23/2018 at 4:58 p.m.

           h. As reflected in the email marked 3(b) (2) a complaint was attached as well as a

              verification. These are attached hereto, incorporated by reference herein and

              marked Exhibit 3(b) (3).

           i. On 10/25/2018 at 9:56 a.m., Alexander Johnson sent an email responding to Scott

              Dinin’s request for changes. Again, changes are requested and legal strategy is

              discussed. This email is marked Exhibit 3(b)(4) and is attached hereto and

              incorporated by reference herein.

           j. Revisions as requested were made and an email incorporating draft complaint

              number 2 was sent on 10/25/2018 at 11:35 a.m. The cover email and revised

              complaint are attached hereto, incorporated by reference herein and marked Exhibit

              3(b)(5).

           k. After further conversations, a final draft was submitted and accepted on 10/26/2018

              at 9:06 a.m. Same is attached hereto, incorporated by reference herein and marked


                                                 4
Case 1:18-cv-24586-PCH Document 39 Entered on FLSD Docket 06/05/2019 Page 5 of 12



               Exhibit 3(b)(6).

     4. Contemporaneously taken notes mentioned at Transcript pages 65 and 99 relating to

        “Ocaris” and “Caraf.”

           a. After diligent search, no such notes are any longer in existence. Mr. Dinin after

               preparing the documents related to the Defaults and attorney fee affidavits did not

               keep the rough notes and records which he used to reconstruct his time. However,

               in answers to be provided herein below, the Court should be able to confirm the

               constant and persistent communications between Mr. Dinin and Mr. Johnson.

     5. Contemporaneously made Time Sheets and notes showing work performed by Dinin,

        paralegals and other employees in Dinin’s office in “Ocaris” and “Caraf” cases including

        records on “all” my pads” referenced in transcripts at page 102.

           a. The pads referred to at page 102 would contain the same rough notes and records

               referred to on pages 65 and 99, and were as in those cases disposed of after the final

               default related documents were finalized. However, as mentioned by Scott Dinin at

               page 102 of the transcript, he sorely lacked the requisite experience to properly run

               a law office, to appropriately keep records of billable hours or maintain time

               management records. It would be helpful for the Court to know the following with

               regard to Mr. Dinin’s background and history as an attorney.

                   i. Mr. Dinin, due to his learning difficulties as described in the Transcript of

                       the hearing, has no high school diploma.

                   ii. He failed out of college on his first attempt after his father died when he

                       was 20.


                                                 5
Case 1:18-cv-24586-PCH Document 39 Entered on FLSD Docket 06/05/2019 Page 6 of 12



                  iii. Eventually went back to school and received a 2 year M.B.A. at the

                       University of San Diego.

                  iv. Passed the Bar exam in 1995.

                   v. Admitted to the Bar in 1996, unable to find any employment as a lawyer

                  vi. His work history from 1993 is as follows;

                           1. Lexis-Nexis Business Services (1993-1999)

                           2. Auto Parts Sales, Autobahn (1999-2001)

                           3. Turn-Around Associates (2001-2004)

                           4. Real Estate Sales (2004-2006)

                           5. Real Estate Broker (2006-2008)

                           6. Solo Practitioner (2008-2019)

                  vii. Mr. Dinin had his first client in 2008.

                 viii. Mr. Dinin’s first ADA case was in 2012.

                  ix. Mr. Dinin’s first actual trial was in 2017 and he associated experienced

                       counsel to try the case with him.

                   x. He has not had any hourly billing clients and most of his fees are contingent

                       and based on settlements.

     6. Print-out of computer generated template for complaint filed in the “Gas Pump Cases”

            a. Already provided as part of Exhibit 3. Additional computer generated templates are

               attached as Exhibit 6(a) are attached hereto and incorporated by referenced herein.

            b. The template used comprise Version 1 and were used in the following;

                    i. RSJ Investments


                                                   6
Case 1:18-cv-24586-PCH Document 39 Entered on FLSD Docket 06/05/2019 Page 7 of 12



                  ii. Lago Express Ltd.

                 iii. Simonelli

                 iv. 27th Ave Caraf

                  v. Griffin Property

                 vi. Urbieta Group

                vii. Ocaris

           c. Attached hereto as Exhibit 6(b) and incorporated by reference herein which

              comprise Template Version 2 were used in the following:

                   i. Fonseca Associates

                  ii.   Saytha

           d. Attached hereto as Exhibit 6(c) and incorporated by referenced herein comprise

              Template Version 3 and were used in the following:

                   i. Bermans Service Station

                  ii. Circle K Stores

                 iii. Hialeah Valero

           e. Attached hereto and incorporated by reference herein as Exhibit 6(d) is Template

              Version 4 which was used in the matters identified as;

                   i. Fuel Life 1

                  ii. Montebana Fuels

                 iii. Le Jeune Westar Petroleum

                 iv. 2721 Le Jeune Investments

                  v. 7-Eleven, Inc.


                                                7
Case 1:18-cv-24586-PCH Document 39 Entered on FLSD Docket 06/05/2019 Page 8 of 12



                  vi. MC Energy

                 vii. Alex Orion

                viii. Talanhan

           f. Attached hereto as Exhibit 6(e) and incorporated by reference herein is Template

               Version 5 which was used in matters identified as;

                   i. Baby Marathon

                  ii. Ednic Trading

                  iii. Northwest Marathon

                  iv. Synergy Petroleum

                  v. Urbreta Store Operations

           g. Attached hereto as Exhibit 6(f) and incorporated by reference herein is Version 6

               of the Template used for CC Gas Station only.

     7. A printout of the computer generated template for Johnson ADA cases for the past six

        months (including gas pump cases).

           a. A total of 15 ADA cases were filed by Alexander Johnson in the six months period

               prior to October 25, 2018.

           b. The cases filed involved several different alleged ADA violations. Each of the

               Exhibits number 7(a) – 7(h) are the templates used for one or more of the suits.

               They are as follows;

                   i. 7(a) – Milos Enterprises described as Service Dog Food Franchise

                  ii. 7(b) – Be True LLC and South Beach Wet Willies described as Service Dog

                      Restaurant / Deli / Bakery


                                                8
Case 1:18-cv-24586-PCH Document 39 Entered on FLSD Docket 06/05/2019 Page 9 of 12



                  iii. 7(c) – Comcast Cable described as closed captions

                  iv. 7(d) – Whitelaw Hotel described as TTY- Physical Visit

                   v. 7(e) – City of Dania Beach described as Title II 504 Service Animal

                  vi. 7(f) – Ocean Plaza 625 described as TTY- Physical Visit and Call

                  vii. 7(g) – Universal Holding, Peoples Trust described as closed captions – web

                       (or website)

                 viii. 7(h) – Driver’s Education Com described as Closed Captions Web

                  ix. 7(i)– 4 “Gas Pump” cases described as closed captions – gas stations

     8. All documents related to the use of the PACER System

            a. Attached hereto and incorporated by reference herein and marked             Exhibit

               8(a)(1-4) are the following documents generated in the “Ocaris” case;

                   i. Exhibit 8(a)(1) is a pacer receipt dated 11/29/2018 a civil party search, a

                       specific and a search receipt for Ocaris Management.

                   ii. Exhibit 8(a)(2) is a SunBiz search dated 10/16/18 for Ocaris

                  iii. Exhibit 8(a)(3)is a Pacer Service Center receipt dated 10/23/2018 for Ocaris

                       and follow up on contemporaneous searches for U Gas and also for

                       bankruptcy records.

                  iv. Exhibit 8(a)(4)are additional Pacer searches dated 11/29/18 for U Gas and

                       Ocaris.

            b. Attached as Exhibit 8(b) and incorporated by reference herein are additional Pacer

               searches for “Caraf.”

     9. Correspondence and other forms of communication between Dinin and the Plaintiff


                                                9
Case 1:18-cv-24586-PCH Document 39 Entered on FLSD Docket 06/05/2019 Page 10 of 12



             a. As indicated at line 25 on page 87 of the transcript. Mr. Dinin sent communications

                to Plaintiff on February 14, 2019 and March 14, 2019 to Ocaris, its corporate

                representative and U Gas, as cumulative Exhibit 9, by priority mail. See attached

                receipts and included copies of the proposed Complaint to Defendant and/or its

                representatives.

      10. Additional documents for Court to Consider at June 12, 2019 hearing.

             a. Attached hereto, incorporated by reference herein and marked Exhibit 10(a)

                pursuant to this Court’s Order in Johnson v. CKC Food Stores, Inc., Case number

                18-cv-24447-HUCK/McAliley, a copy of the Confidential Settlement Agreement

                as well as correspondence between Dinin and Defendant C.K.C. Food Stores and

                counsel.

             b. Exhibit 10(b) attached hereto incorporated by reference herein a method of

                communication between Johnson and Dinin established ADA violation for Scott

                Dinin to use in lawsuit on behalf of Johnson.

             c. Exhibit 10(c) attached hereto incorporated by reference herein a positive actions

                taken by Mr. Dinin in an effort to address issues raised by this Court at the default

                hearing and to improve his practice.

             d. Exhibit 10(d) attached hereto incorporated by reference herein an Order from Judge

                Bloom denying Defendant Motion to Dismiss in a “Gas Pump” case brought by

                Dinin establishing that, for Judge Bloom, a cause of action was made with standing

                being satisfied for ADA purposes.

             e. Exhibit 10(e) attached hereto incorporated by reference herein a letter from


                                                 10
Case 1:18-cv-24586-PCH Document 39 Entered on FLSD Docket 06/05/2019 Page 11 of 12



               University of Miami Health Systems confirming an appointment set up by Dinin in

               effort to deal with his visual sequence disorder.

            f. Exhibit 10(f) attached hereto incorporated by reference herein are settlement

               agreements on the settled “gas pump” cases which are;

                   i. Fonseca Associates

                  ii. 7-Eleven

                  iii. Speedway

                  iv. CKC Foods

                  v. McEnergy, LLC

                  vi. Urbieta Group

                 vii. LeJeune Weston

                 viii. Hialeah Valero

                  ix. Montebana Fuels

                  x. Fuel Life

                  xi. Griffin Property

                 xii. Sunshine Gasoline Distributers, Inc.

            g. Exhibit 10(g) attached hereto incorporated by reference herein is an email

               confirmation for D.D.C.S. Administrative Management Review (previously known

               as Law Office Management Assistance Services), a Florida Bar service to assist in

               the administration and management of Mr. Dinin’s office to recognize any

               deficiencies in his administrative practices and improve upon them.




                                                11
Case 1:18-cv-24586-PCH Document 39 Entered on FLSD Docket 06/05/2019 Page 12 of 12



                                                  Respectfully submitted,

                                                  /s/ Alvin E. Entin
                                                  Alvin E. Entin, Esq.
                                                  Fla. Bar No. 127027
                                                  aentin@hotmail.com
                                                  Entin Law Group, P.A.
                                                  633 South Andrews Avenue, Suite 500
                                                  Ft. Lauderdale, Florida 33301
                                                  Tel: (954) 761-7201 / Fax: (954) 764-2443




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 5, 2019 I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

   served this day on all counsel of record or pro se parties identified on the attached Service List in

   the manner specified, either via transmission of Notices of Electronic Filing generated by

   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

   to receive electronically Notices of Filing.


                                                  ENTIN LAW GROUP, P.A.
                                                  The Litigation Building, Suite 500
                                                  633 South Andrews Avenue
                                                  Fort Lauderdale, FL 33301
                                                  Telephone:     (954) 761-7201
                                                  Facsimile:     (954) 764-2443


                                                  By:/s/ Alvin E. Entin
                                                          ALVIN E. ENTIN
                                                          Fla. Bar. No. 127027




                                                    12
